Citation Nr: 1753610	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran - Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to March 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, in support of this and other claims he also had appealed, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In March 2015 the Board remanded the claims for additional development.  As specifically concerning this claim still at issue, however, there was not compliance with the Board's remand directives, including the acceptable "substantial" compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consequently, the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ) for correction of these deficiencies.

The prior March 2015 remand also included a claim of entitlement to service connection for tinnitus (ringing in the ears).  However, the RO granted that claim on remand in a June 2015 rating decision.



REMAND

The prior remand, in relevant part, was to have the Veteran undergo a VA compensation examination for a medical opinion needed as concerning whether his bilateral (i.e., left and right ear) hearing loss clearly and unmistakably pre-existed his active military service or was etiologically related to it (meaning, if not pre-existing, caused or aggravated by his service).

In response to that remand directive, the Veteran was provided a June 2015 VA examination.  Audiological testing was performed and the examiner diagnosed sensorineural hearing loss in the frequency ranges of 500-4000 Hz, bilaterally.  As concerning the etiology of this hearing loss, the examiner noted that at the time of the Veteran's enlistment into the military in June 1988, he had pre-existing hearing loss in his left ear.  The examiner also observed that the first audiogram available after the Veteran's service showed normal hearing generally, with just minimal hearing loss.  Additionally, the examiner pointed out the Veteran's hearing thresholds at that time of the June 2015 examination presented better than those from his audiogram in 2010, which according to the examiner proves that the Veteran's noise exposure during his active service did not cause hearing loss.

The Board finds the June 2015 opinion inadequate, however.  The prior March 2015 remand specifically requested that the examiner address whether the Veteran's hearing loss "clearly and unmistakably" pre-existed his service.  While the examiner indicated the Veteran's hearing loss pre-existed his service, the examiner did not then also indicate whether there was clear and unmistakable evidence of a pre-existing hearing loss disability.  In other words the examiner did not use the correct legal standard in responding to this question.  Aside from that, the prior remand requested, if the examiner concluded the Veteran's hearing loss preexisted his service, then he/she needed to make a finding regarding whether there was clear and unmistakable evidence that the Veteran's pre-existing hearing loss was aggravated by his service.  But the examiner did not make a finding regarding aggravation.  As such, a supplemental (addendum) opinion must be obtained considering the correct standard of proof and addressing all the questions posed.  

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Return the virtual claims file to the June 2015 VA compensation examiner for supplemental comment (an addendum opinion) concerning the nature and etiology of the Veteran's bilateral hearing loss.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. 

Based on a review of the record the examiner should address the following:

(a)  Whether the Veteran clearly and unmistakably had pre-existing bilateral hearing loss (or even in just his left ear especially) when beginning his service in the military in June 1988.

The examiner must consider and discuss as necessary a May 1988 report of medical history noting ear problems in the form of having tubes placed in both ears.

(b)  If the Veteran clearly and unmistakably had pre-existing hearing loss (either in one ear or both), the examiner needs to additionally indicate whether there also is clear and unmistakable evidence this pre-existing hearing loss was not aggravated during or by the Veteran's service, meaning not chronically (permanently) worsened beyond its natural progression.


(c)  If, conversely, it is determined the hearing loss (again, either in one ear or both) did NOT clearly and unmistakably pre-exist the Veteran's military service, is it at least as likely as not the hearing loss instead incepted during his service from June 1988 to March 1992, or within a year of his discharge - so by March 1993, or is otherwise related or attributable to his service - in particular, the type of noise trauma and consequent injury (acoustic trauma) alleged.

All additional diagnostic testing and evaluation needed to make these important determinations should be performed and all findings reported in detail.

The designated examiner must review the claims file, including a complete copy of this remand and the report of the prior VA compensation examination and opinions, for the pertinent medical and other history.

When providing this addendum opinion, the examining audiologist must consider the Veteran's exposure to traumatic noise by virtue of his military occupational specialty (MOS) as a diesel mechanic, as well as in his post-service employment as a well driller.

"Clear and unmistakable" evidence is a more formidable evidentiary burden than the preponderance-of-the- evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258   (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable" evidence).  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

*The examiner therefore has to be careful to address the correct standard of proof when addressing pre-existence versus inception in service.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

